Citation Nr: 0107711	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  00-06 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for left ear hearing 
loss.

3. Entitlement to service connection for rheumatoid 
arthritis.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1963 to 
February 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision in which 
the RO denied service connection for anxiety, left ear 
hearing loss, and rheumatoid arthritis.  The veteran filed a 
timely notice of disagreement and his appeal has been 
perfected to the Board.


REMAND

The veteran argues that his anxiety, left ear hearing loss, 
and rheumatoid arthritis are currently disabling and stem 
from events in service.

The Board notes that the veteran notified the RO of an 
address change and expressed a desire to have his appeal 
continued at the RO in Buffalo, New York.  The veteran's 
claims folder was subsequently transferred to that facility.

The Board further notes that the veteran requested an RO 
hearing and legal representation.  In a notice of 
disagreement dated August 1999, the veteran indicated that he 
was indigent and inquired as to his right to representation.  
Furthermore, in an October 1999 letter, the veteran 
specifically requested an RO hearing, preferably in Memphis, 
Tennessee, and again requested RO assistance in finding 
representation.

Following a complete review of the claims folder, the Board 
finds that further RO development is warranted based on the 
veteran's request for an RO hearing.  In that the veteran has 
not specifically withdrawn his request for an RO hearing, it 
must be determined if he still desires a hearing.

Additionally, the Board observes that the veteran's original 
claims folder was apparently lost and subsequently rebuilt.  
Documents relating to the veteran's claim may have been 
associated in the lost file and, therefore, it is important 
to recognize the heightened duty to assist the veteran in 
substantiating his claim.  See Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991).

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted to 
determine if he still desires a hearing 
and if he desires such, it should be 
scheduled.  Concurrently, it should be 
ascertained whether the veteran has 
previously submitted additional 
information regarding his claims to the 
Buffalo RO, as any additional information 
should be associated with the claims 
folder.  All correspondence and notices 
should be mailed to the veteran at his 
new mailing address in New York.

2.  The RO should contact the veteran and 
he should be asked to identify any 
sources of information which would tend 
to show complaints, findings, treatment 
or diagnoses of anxiety, left ear hearing 
loss, and rheumatoid arthritis and its 
relationship, if any, to an in-service 
injury or disease.  These sources may 
include private medical records showing 
treatment of the claimed disabilities, 
employment physical examinations, fellow 
service personnel statements, or personal 
testimony.  All information obtained 
should be associated with the claims 
folder.

3.  The RO should contact the veteran and 
ascertain whether the veteran still 
desires representation.  If so, the 
veteran should be provided the proper 
power of attorney form.  Upon receipt of 
the completed form by the RO, the 
veteran's representative should be given 
adequate notice of the opportunity to 
present argument and further evidence on 
the merits of the veteran's claims.  The 
completed power of attorney form should 
be associated with the claims folder.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 has been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

6.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to service connection for anxiety, left 
ear hearing loss, and rheumatoid 
arthritis, on the merits, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

7.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative (if one is appointed by 
the veteran) should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims file is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).



